COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              SUZANNE COFFMAN
                                                       MEMORANDUM OPINION*
              v.   Record No. 1759-14-3                     PER CURIAM
                                                          FEBRUARY 24, 2015
              VIRGINIA MENNONITE RETIREMENT COMMUNITY AND
               WAUSAU BUSINESS INSURANCE COMPANY


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Michael L. Ritchie; Ritchie Law Firm, P.L.C., on brief), for
                               appellant.

                               (Emily O. Sealy; Midkiff, Muncie & Ross, P.C., on brief), for
                               appellees.


                     Suzanne Coffman (claimant) appeals a September 4, 2014 decision of the Workers’

              Compensation Commission affirming a deputy commissioner’s opinion. The deputy

              commission found that claimant failed to prove her leg symptoms were a compensable

              consequence of her July 31, 2008 industrial accident. Claimant contends the commission

              (1) “incorrectly applied the ‘reasonable probability’ evidentiary standard in ruling that” her

              condition was not a compensable consequence of her original injury and (2) “erred when it found

              that [she] did not carry her burden to prove that her bilateral leg injuries were a compensable

              consequence of her July 31, 2008 work-related back injury.”

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Coffman v. Virginia Mennonite Found., JCN 2415958 (Sept. 4, 2014). We


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-